Lovins, Judge,
dissenting:
I respectfully dissent from the conclusion reached by the Court in this proceeding.
The respondents base their defense on three propositions: (1) That the provisions of Chapter 139, Acts of the Legislature, 1947, Regular Session, fixing the terms of office of the Turnpike Commissioners, is irreconcilable with the provisions of Code, 6-6-4; (2) that in removing the defendants from their offices as Members of the West *227Virginia Turnpike Commission, they were deprived of due process of law;'(3) that Code, 6-6-4, is unconstitutional.
The first two propositions have merit. I prefer to rest this dissent on the unconstitutionality of Code, 6-6-4.
The applicable parts of the Constitution of this State read as follows: Section 10, Article VII.
“The Governor shall have power to remove any officer whom he may appoint in case of incompetency, neglect of duty, gross immorality, or malfeasance in office; and he may declare his office vacant and fill the same as herein provided in other cases of vacancy.”
Section 6, Article IV.
“All officers elected or appointed under this Constitution, may, unless in cases herein otherwise provided for, be removed from office for official misconduct, incompetence, neglect of duty, or gross immorality, in such manner as may be prescribed by general laws, and unless so removed they shall continue to discharge the duties of their respective offices until their successors are elected, or appointed and qualified.”
Section 1, Article VI.
“The legislative power shall be vested in a Senate and House of Delegates. * * *”.
Section 1, Article V.
“The Legislative, Executive and Judicial Departments shall be separate and distinct, so that neither shall exercise the powers properly belonging to either of the others; nor shall any person exercise the powers of more than one of them at the same time, except that justices of the peace shall be eligible to the Legislature.”
Section 10, Article VII defines in clear language the power of the Governor to remove an officer appointed by him, and the causes for such removal. One or all of the causes named in that Section, in order to justify removal of an officer appointed by the Governor, must be present.
*228Section 10, Article VII is a clear statement of the maximum and minimum powers of the Governor pertaining to removal of appointive officers. The causes stated therein may not be added to nor changed by statute. Throop on Public Officers, §341, 4 Cooley’s Constitutional Limitations, 138 et seq.; Dickson v. Strickland (Tex.) 265 S. W. 1012; The Commonwealth v. Williams, 79 Ky. 42. See Harbert v. County Court, 129 W. Va. 54, 39 S. E. 2d 177; State v. Gillman, 33 W. Va. 146, 10 S. E. 283; State v. Young, (Neb.) 48 N. W. 2d 677. The cause or causes should be stated in writing.
Notwithstanding the plain provisions of the Constitution, the Legislature of 1921 enacted Code, 6-6-4, which reads as follows:
“Any person who has been, or may hereafter be appointed by the governor to any office or position of trust under the laws of this State, whether his tenure of office is fixed by law or not, may be removed by the governor at his will and pleasure. In removing such officer, appointee, or employee, it shall not be necessary for the governor to assign any cause for such removal.”
In my opinion, the above quoted statute contravenes Section 10, Article VII, of the Constitution: (a). By authorizing the Governor to remove “at his will and- pleasure” any appointive officer; (b) in eliminating any necessity for assignment of a cause for such removal.
The statute is contrary to that principle of the common law which requires the existence of a cause for removal. “The doctrine, that an officer may be removed at pleasure, has grown up in the American courts; at common law, an officer could be removed only for cause and after a hearing.” Throop on Public Officers, Section 362. Code, 6-6-4, if considered to be valid, being in derogation of the common law, and an innovation upon that well settled and salutary principle above stated, should be applied strictly. State v. Douglas, 91 W. Va. 338, 112 S. E. 684; Railway Co. v. Conley and Avis, 67 W. Va. 129, 67 S. E. *229613; 1 Cooley’s Constitutional Limitations, Eighth Edition, 134; Harrison v. Leach, 4 W. Va. 383.
It is to be observed that Code, 6-6-4, as applied by the Court in this proceeding, deprives citizens of an office by arbitrary exercise of executive power. Though an office is not property, it is a valuable privilege of a citizen to be permitted to serve his state or nation. Likewise, Code, 6-6-4, permits a tyrannical and despotic principle to be exercised in the administration of public affairs, contrary to common right and the idea of checks and balances. I think the statute violates Section 10, Article VII, by permitting the Chief Executive of this State to remove an appointive officer at any time with or without cause.
It is not competent for the Legislature to authorize the removal of officers for causes other than those mentioned in the Constitution. They cannot extend by statute reasons for removal by adding other causes for a removal not named in the Constitution. Mfechem’s Public Offices and Officers, page 29.
In the case of State v. Young, supra, the Court considered a constitutional provision identical with Section 10, Article VII, with the exception that the words “gross immorality” are not contained in the Constitution of the State of Nebraska. In that case, it was held that the power of the governor to remove an officer of the executive branch of the government, appointed by him, was decided by the governor and was self-executing. The officer removed was given a hearing however, and the cause of such removal was specified. The court upheld the right of the governor to remove such officer. In this case, no cause is specified and no reason given for such removal.
Code, 6-6-4, eliminates the necessity for. any cause by authorizing the Governor of this State, at any time for any reason, or no reason, to remove a man from office, even though such officer may have, under a different statute, a fixed tenure of office.
It is an accepted rule of construction that when the Constitution states the circumstances in which a power *230may be exercised, or a penalty imposed, such statement is an implied prohibition against legislative interference to add to the powers so stated. Cooley’s Constitutional Limitations, Eighth Edition, page 139.
As upholding the principle that Section 10, Article VII, of the Constitution defines the Governor’s powers of removal as expressed therein, excludes such powers given by the provisions of Code, 6-6-4, the following rule is helpful: “A statute, [a constitutional provision] limiting a thing to be done in a particular manner, or by a prescribed person or tribunal, implies that it shall not be done otherwise, nor by a different person or tribunal. Expressio unius est exclusio alterius.” Taylor v. Taylor, 66 W. Va. 238, 66 S. E. 690. “The provisions of the Constitution, the organic and fundamental law of the land, stand upon a higher plane than statutes, and they will as a rule be held mandatory in prescribing the exact and exclusive methods of performing the acts permitted or required.” Simms v. Sawyers, 85 W. Va. 245, 101 S. E. 467.
In 47 W. V. L., 145 and 2 Va. Law Rev., 183, discussions will be found concerning the power of the legislature to delegate its power to another department of the state government.
It may be stated that in passing Code, 6-6-4, the Legislature not only delegated the power conferred by Article IV, Section 6, of .the Constitution, but went farther and abdicated its power. That statute makes the Governor of this State the sole judge of the necessity and reason for removing an officer with or without cause. Such abdication of power is denounced by most, if not all authorities. In Panama Refining Co. v. Ryan, 293 U. S. 388, 55 S. Ct. 83, 79 L. Ed. 645, the Court speaking by Mr. Chief Justice Hughes said:
“The Constitution provides that ‘All legislative powers herein granted shall be vested in a Congress of the United States, which shall consist of a Senate and House of Representatives.’ Art. I, §1. And the Congress is empowered ‘To make all laws *231which shall be necessary and proper for carrying into execution’ its general powers. Art. I, §8, par. 18. The Congress manifestly is not permitted to abdicate, or to transfer to others, the essential legislative functions with which it is thus vested. Undoubtedly legislation must often be adapted to complex conditions involving a host of details with which the national legislature cannot deal directly. The Constitution has never been regarded as denying to the Congress the necessary resources of flexibility and practicality, which will enable it to perform its function in laying down policies and establishing standards, while leaving to selected instrumentalities the making of subordinate rules within prescribed limits and the determination of facts to which the policy as declared by the legislature is to apply. Without capacity to give authorizations of that sort we should have the anomaly of a legislative power which in many circumstances calling for its exertion would be but a futility. But the constant recognition of the necessity and validity of such provisions, and the wide range of administrative authority which has been developed by means of them, cannot be allowed to obscure the limitations of the authority to delegate, if our constitutional system is to be maintained.”
The above quotation applies with equal force to the Legislature of this state.
It is not a question of motives of the administrative officers or agents exercising legislative powers. It is a question of constitutional authority, “for which the best of motives is not a substitute.” Panama Refining Co. v. Ryan, supra.
It has been said “* * * that the paramount test as to whether or not a particular statute amounts to an invalid delegation of legislative power is the degree of completeness of the statute as it appears when it leaves the hands of the legislative body. The law must be so complete in all its terms and provisions when it leaves the legislative branch of the government that nothing is left to the judgment of the delegate or appointee of the Legislature, and, where a statute passed by the Legislature is not complete *232as legislation, but authorizes an executive board or some other named authority to decide what should and what should not be deemed infringement of the law, it must be held unconstitutional as attempting to make an improper delegation of legislative power.” State v. Fowler (Fla.) 114 So. 435.
The above quotation, though not applying precisely in all particulars to the facts in the instant proceeding, is pertinent enough to show that the question of the removal of the Turnpike Commissioners should not be left solely to the will and pleasure of the Governor, without regard to the rights of the defendants, if we are to maintain our constitutional system. See State v. National City Bank of Cleveland (Ohio App.) 11 N. E. 2d 93.
Code, 6-6-4, vests the Governor with arbitrary discretion as to removal of officers, and, I think is invalid. North v. Board of Education, Etc., (Ill.) 145 N. E. 158. Code, 6-6-4, authorizes the removal of any appointive officer regardless of tenure as fixed by other statutes and violates Article V, Section 1 of the Constitution. See Fugate v. Weston (Va.) 157 S. E. 736.
In State v. Ruber, 129 W. Va. 198, 40 S. E. 2d 11, this Court, in discussing the constitutional principle of separation of powers, quotes with approval the following:
“ ‘A fundamental principle of American constitutional jurisprudence, accepted alike in the public law of the Federal Government and of the States, is that, so far as the requirements of efficient administration will permit, the exercise of the executive legislative and judicial powers are to be vested in separate and independent organs of government. The value of this principle or practice in protecting the governed from arbitrary and oppressive acts on the part of those in political authority, has never been questioned since the time of autocratic royal rule in England. That the doctrine should govern the new constitutional system established in 1789 was not doubted. Washington, in his farewell address, said: “The spirit of encroachment tends to consolidate the *233powers of all governments in one, and thus to create, whatever the form of government, a real despotism.” Madison, in The Federalist, wrote: “The accumulation of all powers, legislative, executive, and judicial, in the same hands whether of one, a few, or many, whether hereditary, self-appointed, or elective, may justly be pronounced the very definition of tyranny.” John Adams wrote: “It is by balancing one of these three powers against the other two that the efforts in human nature toward tyranny can alone be checked and restrained and any degree of freedom preserved;” and Hamilton asserted “I agree that there is no liberty if the powers of judging be not separated from the legislative and executive powers.” Webster stated the same doctrine when he said: “The separation of the departments [of government] so far as practicable, and the preservation of clear lines between them is the fundamental idea in the creation of all of our constitutions, and doubtless the continuance of regulated liberty depends on maintaining these boundaries.’ ”.
“The authors of the Constitution of this State did not lose sight of this principle of government. In framing our Constitution for submission to the people of the State, they inserted therein, * * * Article V, * * *”., hereinabove quoted.
In Chapman v. Housing Authority, 121 W. Va. 319, 3 S. E. 2d 502, this Court held that a federal statute supplied the necessary standards and that a delegation of legislative powers to an administrative body by the state statute was not illegal.
In State v. Bunner, 126 W. Va. 280, 27 S. E. 2d 823, this Court went too far, and, to my mind, exceeded the constitutional limits in permitting the delegation of legislative power to an administrative board. In Rinehart v. Flying Service, 122 W. Va. 392, 9 S. E. 2d 521, the first point of the syllabus reads as follows: “ ‘The legislature may not vest executive officers or bodies with uncontrolled discretion in making rules and regulations, and must establish sufficient standards for their guidance. However, *234having established a sufficiently definite policy, standard, or rule, the legislature may authorize an administrative officer or body to make rules, regulations, or orders relating to the administration or enforcement of the law, and give to such rules and regulations binding force and effect of law.’ ” Thé principles and limits relating to delegation of legislative power is well established and generally accepted. “One of the settled maxims in constitutional law is, that the power conferred upon the legislature to make laws cannot be delegated by that department to any other body or authority. Where the sovereign power of the State has located the authority, there it must remain; and by the constitutional agency alone the laws must be made until the constitution itself is changed. The power to whose judgment, wisdom, and patriotism this high prerogative has been intrusted cannot relieve itself of the responsibility by choosing other agencies upon which the power shall be devolved, nor can it substitute the judgment, wisdom, and patriotism of any other body for those to which alone the people have seen fit to confide this sovereign trust.” 1 Cooley’s Constitutional Limitations, Eighth Edition, page 224.
The Constitution of this State has vested all legislative power in the Senate and House of Delegates. Power to remove officers is generally conferred on the Legislature by Article IV, Section 6 of the Constitution. Section 1, Article V, prohibits any other person from exercising the power so conferred on the Legislature, except as modified by Article VII, Section 10 of our Constitution. The power of the Governor .to remove an officer under that provision is confined to the reasons of incompetency, neglect of duty, gross immorality, and malfeasance of incumbent.
None of those reasons being present in this case, the defendants having been appointed for definite terms, their tenure being prescribed by the act under which they were appointed, I do not think that Code, 6-6-4, is authority for their summary removal. Therefore, I dissent, and would deny the peremptory writ as prayed for.
*235A concurring note in the case of State of West Virginia Ex Rel. John G. Fox, Attorney General, Etc. v. Raymond Brewster, Number 10665, 140 W. Va. 235, written by the writer of this dissent, distinguishes that case from the instant proceeding. I think entirely different questions are presented by the two proceedings.